Carpenter, J.
I am of opinion that the indictment sufficiently describes the matter or case in respect to which the false affidavit is charged. It is of course possible that there may be a person named Edwin Brackett other than that person who in his petition for pension alleged himself to have been a member of a certain company in a certain regiment; and it is quite possible, also, that these two persons may have been members of the same company. Ih either case, in pleading the judgment in this case in bar of another prosecution, the prisoner here would effectually defend himself by alleging and proving that the offense there alleged is the same offense for which he was formerly convicted.
Nor do I think it necessary to the validity of the indictment that the grand jury should conclude by charging, in terms, that the prisoner committed perjury. It is sufficient to allege such actions as constitute perjury according to the provisions of the statute.
The motion in arrest of judgment will therefore be denied and dismissed.